DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities: “defining cylindrical recess” in line 5 of each claim should read “defining a cylindrical recess”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 14 each recite “for coupling fluid pressure with a probe of a corresponding male coupling member” in lines 1 of each claim.  This limitation is indefinite as it is unclear how a coupling couples fluid pressure (e.g. as opposed to coupling members that are for conveying a fluid under pressure), and as it is unclear how the “with a probe” is intended to be interpreted (e.g. is the female coupling member intended to be coupled with the probe or is the fluid pressure intended to be coupled with the probe, etc.?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for coupling with a corresponding male coupling member having a probe”.

Claim 1 recites the limitation that “the inner and outer dimensions of the first C-ring each being free to engage the external surface of the probe and the sidewall of the bore…” in lines 13-14. This limitation is indefinite as it is unclear how dimensions can engage a surface (e.g. as opposed to the surfaces being free to engage the external surface and the sidewall because of their dimensions, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first and second sides of the first C-ring each being free to engage the external surface of the probe and the sidewall of the bore…”.

Claim 8 recites the limitations that “the inner and outer dimensions of the C-ring for the at least one first seal stack are each free to engage the external surface of the probe and the sidewall of the cylindrical recess…” and “the inner and outer dimensions of the C-ring for the at least one second seal stack are each free to engage the external surface of the probe and the sidewall of the cylindrical recess…”. These limitations are indefinite as it is unclear how dimensions can engage a surface (e.g. as opposed to the surfaces being free to engage the external surface and the sidewall because of their dimensions, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first and second sides of the C-ring for the at least one first seal stack are each free to engage the external surface of the probe and the sidewall of the cylindrical recess…” and “the first and second sides of the C-ring for the at least one first seal stack are each free to engage the external surface of the probe and the sidewall of the cylindrical recess…” (respectively).

Claim 9 recites the limitation “the central spacer ring”. This limitation is indefinite as it lacks antecedent basis and is unclear whether it refers to the prior claimed central ring, the prior claimed spacer ring (or rings), or is intended to be a newly claimed element. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the central ring”.

Claim 9 recites the limitation “the respective C-seal ring”. This limitation is indefinite as it lacks antecedent basis and is unclear which C-seal ring (or rings) it refers to. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a respective one of the C-seal rings”.

Claim 15 recites the limitation that “the inner and outer dimensions of the C-ring for each of the seal stacks are each free to engage the external surface of the probe and the sidewall of the cylindrical recess…”. This limitation is indefinite as it is unclear how dimensions can engage a surface (e.g. as opposed to the surfaces being free to engage the external surface and the sidewall because of their dimensions, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first and second sides of the C-ring for each of the seal stacks are each free to engage the external surface of the probe and the sidewall of the cylindrical recess…”.

Claim 16 recites the limitation “the respective C-seal ring”. This limitation is indefinite as it lacks antecedent basis and is unclear which C-seal ring (or rings) it refers to. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a respective one of the C-seal rings”.

Claims 2-6, 10-13, and 17-20 are indefinite at least by virtue of depending, directly or indirectly on one of the above listed indefinite claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 10, etc. of copending Application No. 16/439,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘402 application recites the vast majority of the claims of the instant application albeit with some minor wording differences and a small number of additional but obvious limitations (e.g. the recess being cylindrical and there additionally being a central ring or end ring). Examiner notes that the additional limitations would be considered obvious to one having ordinary skill in the art at the time of filing as such are mere obvious additional elements or limitations that are well-known in the art and provide only known benefits (e.g. ease of manufacture and enhanced sealing). Additionally other dependent claims of the ‘402 Application disclose similar elements albeit by different names (e.g. “an intermediate ring” as opposed to “a central ring”) further supporting the obviousness of such.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Comments/Recommendations
Upon correcting the above claim objections, 112(b) rejections, and filing a terminal disclaimer it would appear that the claims would be in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of female couplings with seals and other similar seal stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675